Citation Nr: 1007988	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-38 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1), for chronic lumbosacral strain.  

2.  Entitlement to extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1), for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina that reduced the Veteran's 
disability rating for chronic lumbosacral strain from 40 
percent to 10 percent, effective November 1, 2004.  It also 
comes from an October 2005 rating decision that denied 
increased disability ratings for PTSD, currently 30 percent 
disabling, and IBS, currently 10 percent disabling, and 
denied a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

In April 2007 the RO granted an increased rating for chronic 
lumbosacral strain from 10 percent to 20 percent effective 
January 5, 2007.  Because a disability rating of 20 percent 
does not represent the maximum rating available for chronic 
lumbosacral strain, and because it does not cover the entire 
appeals period, the propriety of the ratings remained an 
issue for appellate review.  See AB v. Brown, 6 Vet. App. 35 
(1993). 

A December 2008 Board decision denied restoration of a 40 
percent rating for the service-connected chronic lumbosacral 
strain; denied a rating in excess of 10 percent for chronic 
lumbosacral strain prior to November 8, 2006; granted a 20 
percent rating for chronic lumbosacral strain effective 
November 8, 2006; denied a rating in excess of 20 percent for 
chronic lumbosacral strain; denied a rating in excess of 30 
percent for posttraumatic stress disorder (PTSD); and denied 
a rating in excess of 10 percent for IBS.  The issues of 
entitlement to a TDIU rating, and to extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1), for 
chronic lumbosacral strain, PTSD, and for IBS were remanded 
to the RO.  

A March 2009 rating decision effectuated the grant of a 20 
percent rating for chronic lumbosacral strain effective 
November 8, 2006.  

Following VA examinations in April and May 2009, a September 
2009 Supplemental Statement of the Case (SSOC) addressed 
extraschedular entitlement to increased ratings for service-
connected chronic lumbosacral strain and service-connected 
IBS.  A rating decision later in September 2009 granted an 
increase from a 30 percent schedular rating for PTSD to a 100 
percent schedular rating, effective January 10, 2005 (date of 
receipt of claim); granted entitlement to special monthly 
compensation (SMC) based on being housebound, effective 
January 10, 2005; and granted basic eligibility to 
Dependents' Educational Assistance, effective January 10, 
2005.  That rating decision also found that the claim for a 
TDIU rating was moot.  

As to the mootness of the TDIU claim, VAOGC 6-99 (holding 
that a grant of a 100 percent schedular rating mooted a claim 
for a TDIU rating) was withdrawn in November 2009 in light of 
the holding in Bradley v. Peake, 22 Vet. App. 280 (2008); 
recon. denied Bradley v. Shinseki, No. 06-1854, unpublished 
Order (U.S. Vet. App. March 4, 2009).  That decision 
addressed entitlement to special monthly compensation (SMC) 
under 38 U.S.C. § 1114(s) holding that reference to a 
"total" disability evaluation in that statute was not 
limited to a 100 percent schedular rating but included a TDIU 
rating.  Also, in Hendrix v. West, No. 98-1492, slip op. 
(non-precedential Memorandum decision) (U.S. Vet. App. June 
6, 2000); 2000 WL 776819 (Vet.App.)) the TDIU issue was found 
not to be moot when there was a question of the effective 
date assigned for the 100 percent schedular rating.  Inasmuch 
as neither question, i.e., entitlement to SMC (awarded by the 
September 2009 rating decision) or an earlier effective date 
is presented here the Board concurs with the RO that the 
claim for a TDIU rating is moot.  

The case has now been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's service-connected chronic lumbosacral 
strain has not required frequent hospitalizations, has not 
caused marked interference with employment and the schedular 
criteria for evaluating this disability are not inadequate.  

2.  The Veteran's service-connected IBS has not required 
frequent hospitalizations, has not caused marked interference 
with employment and the schedular criteria for evaluating 
this disability are not inadequate.  


CONCLUSIONS OF LAW

1.  Extra-schedular consideration for chronic lumbosacral 
strain is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1) (2009).  

2.  Extra-schedular consideration for IBS is not warranted.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented at 38 C.F.R. § 3.159 (2007), 
amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim. 

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim. VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, adequate VCAA notice for an increased rating 
claim requires that: (1) VA notify the claimant that the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The matter of VCAA compliance with the claims for increased 
schedular ratings was addressed in the December 2008 Board 
decision.  

Following remand of the case in December 2008 as to the 
claims now before the Board, i.e., extraschedular 
entitlement, under 38 C.F.R. § 3.321(b)(1), to higher ratings 
for a chronic lumbosacral strain and for IBS, the Veteran was 
provided notice of extraschedular entitlement by letter dated 
in April 2009.  That letter notified him of the substance of 
the VCAA, including the types of evidence necessary to 
establish entitlement to an increased disability rating and 
an effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  

While this VCAA notice was only provided after the initial 
unfavorable decision in this case, rather than prior to the 
initial decision, and the Veteran has a right to VCAA 
content-complying notice and proper subsequent VA 
adjudication under the holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), he was afforded an opportunity to 
respond to the VCAA notice and the claims were subsequently 
adjudicated, following which an SSOC was issued in September 
2009.  Thus, he was not prejudiced by any inadequate notice, 
and there is no reason to believe a different result would 
have been obtained had the error not occurred. See Pelegrini, 
18 Vet. App. 112; see also Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007). 

Duty to Assist

Here, the Veteran's service treatment records are on file, as 
are private post-service medical records, State Disability 
Determination examinations, VA medical treatment records, VA 
examinations, a Social Security Administration (SSA) Notice 
of Decision, and lay statements submitted on the Veteran's 
behalf.  

The Veteran has submitted a Social Security Administration 
Notice of Decision.  The SSA records relating to the Notice 
of Decision were not requested by VA.  However, the evidence 
cited in the Notice of Decision is evidence associated with 
the claims folder, and the SSA Notice of Decision does not 
indicate that any medical records used in the SSA 
determination have not been associated with the claims 
folder, with the exception of the veteran's testimony at his 
SSA hearing.  However, the Administrative Law Judge 
summarized the evidence of such SSA hearing relevant to the 
SSA determination in the Notice of Decision.  See Robinette 
v. Brown, 8 Vet. App. 69, (1995).  It was for this reason 
that the SSA records were not requested when the claims were 
remanded in December 2008.  

Also, the Veteran was afforded VA examinations in April and 
May 2009, pursuant to the December 2008 Board remand.  

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate his claim.

Background

On VA general medical examination in April 2004 the Veteran 
reported that he missed about 30 days of work a year.  On 
examination of the spine, he reported chronic low back pain.  
Range of motion was noted to be from 0 to 70 degrees of 
flexion, where he stopped.  It was noted that he could go a 
few more degrees with increased pain.  Extension was from 0 
to 5 or 10 degrees, with no significant pain.  Lateral 
flexion was 0 to 20 degrees with pain at 20 degrees, and 
rotation was 0 to 20 degrees, with pain at the end of the 
moments.  He did not have a significant amount of motion from 
where he had onset of pain to where he could not have any 
movement at all, and that there was an area where he started 
having pain and that he could not move much more.  His 
decreased activities were related to pain and were not to 
weakness or endurance.  The diagnosis was chronic back pain 
with limitation of motion.

Also, on April 2004 VA general medical examination the 
Veteran reported having diarrhea associated with strong 
urgency, some fecal incontinence when he got severe diarrhea, 
occasionally going several days without having a bowel 
movement, having a brief episode of constipation, and some 
abdominal pain, with diarrhea the most troubling problem.  An 
abdominal examination was normal, with no tenderness, normal 
bowel sounds, and no masses.  The diagnosis was IBS with 
diarrhea predominantly. 

September 2004 private magnetic resonance imaging (MRI) study 
of the lumbar spine showed mild degeneration and concentric 
bulging of the fifth lumbar disc without stenosis or 
protrusion, and mild concentric bulging of the fourth lumbar 
disc without stenosis. 

October 2004 VA medical treatment notes indicate that the 
Veteran complained of low back pain feeling worse and going 
up to the mid part of the back. He reported pain in the low 
back feeling like a sharp burning.  He also reported that he 
missed a couple of days of work, that the pain varied and got 
worse as the day went by, that prolonged sitting made it feel 
worse, and that he could sit for an hour before he had to get 
up. 

November 2004 VA medical treatment records indicate that the 
Veteran was evaluated for lower back pain.  He reported that 
his pain was in the lower back, was a sharp pain that stayed 
in his back, and was made worse by cold weather, sitting for 
a long time, and heavy lifting.  Straight leg testing was 
negative.  On testing of flexion, he was almost able to touch 
his toes, there was full extension, and lateral bending was 
intact.  Lasegue's test, Gaenslen's test, and Faber test 
bilaterally were all noted to be negative.  Gillet's test was 
positive on the right side, sensation was intact to pinprick 
and light touch, and reflexes were within normal limits in 
the upper and lower extremities.  The diagnosis was chronic 
low back pain and MRI result positive for a mild L4 and L5 
disc bulge. 

A February 2005 Disability Determination Services medical 
examination indicates that on physical examination, the 
Veteran's gait was observed and felt to be normal, he could 
do tandem walking without loss of balance, he could bend at 
most 70 to 80 degrees anteriorly at the waist, he could squat 
a full squatting posture while maintaining the erect back 
posture and assume the erect position, and he was able to sit 
in a chair, put on his shoes, and tie them unassisted by the 
examiner. The diagnosis was posttraumatic back pain.  The 
Veteran admitted to occasional epigastric pain.  He reported 
that his bowel movements occurred approximately twice a day, 
that he had had difficulty with constipation the past, and 
that there was no blood in his stool.  On psychological 
evaluation, he was noted to have nothing unusual about his 
posture, gait, or movements.  It was noted that he might have 
had difficulty sustaining attention to perform routine, 
repetitive tasks in an 8 to 5 job because of his physical 
problems and back problems, irritable bowl syndrome, and 
psychological problems. 

On VA examination in April 2005 the Veteran reported that he 
worked as a street maintenance person, that this work was 
very physically demanding, and that riding on trucks that did 
not have enough back supports eventually made the pain in his 
back so bad on a daily basis after work that he had to stop 
working in November 2004.  He stated that he was currently 
missing a lot of work.  On examination, his posture and gait 
were normal.  He had to guard his back on lying and getting 
back up but there was no radiation of pain on movement, no 
muscle spasm, and mild tenderness of the L1 through L2 area.  
There was no ankylosis.  On range of motion testing, flexion 
was to 60 degrees with pain, extension was to 20 degrees with 
pain, left and right lateral were to 30 degrees with pain, 
and left and right rotation were to 25 degrees with pain.  
Range of motion was limited by pain, but that there was no 
fatigue, weakness, lack of endurance, or incoordination 
noted.  There was pain after repetitive use.  There was no 
intervertebral disc syndrome.  On neurological examination of 
the lower extremities, the Veteran's motor function was 
normal, sensory examination showed decreased sensation to the 
left lower leg in a non-dermatomal distribution, which in the 
examiner's opinion was not related to intervertebral disc 
syndrome since it occurred circumferentially all around the 
leg and foot.  X-rays of the lumbosacral spine were negative.  
The diagnosis was chronic lumbar strain.  It was noted that 
he reported aggravating his back recently at a job, and that 
he had degreased range of motion of the lumbar spine but no 
intervertebral disc syndrome.

Also on VA examination in April 2005 the Veteran reported 
having a lot of gas and constipation, and that he was not 
sure what set it off but he had to watch what he ate.  He 
stated that his gas was usually set of by dairy products, 
beans, collared greens, cabbage or liver.  He also stated 
that he mostly had constipation, that he had a bowel movement 
only about once a week, that the bowel problems had not 
affected his weight or body health, that he got abdominal 
pains and gas due to constipation and bloating, and that he 
had no nausea or vomiting, but chronic constipation.  He 
further stated that he was told that he had to watch his 
diet, but that he had had no treatment or medications other 
than dietary changes, and that he had had no functional 
impairment or lost time from work related to this condition.  
He also stated that he had not had a colonoscopy and denied 
blood in his stool.  On examination, he was well nourished 
with normal appearance, and abdominal examination was normal.  
The diagnosis was irritable colon syndrome with mostly 
constipation with lactose intolerance.  

January 2006 VA MRI of the Veteran's lumbar spine showed the 
lumbar spinal canal within normal limits, significant annular 
bulges were not seen, and herniations of the nucleus pulposus 
were absent.  The diagnosis was that the lumbar MRI was 
within normal limits.

July 2006 VA medical treatment record indicates that the 
Veteran continued to have pain in his back.  On examination, 
there was pain with lateral side bend in the lumbar area, 
nontender to palpation at lower back.

October 2006 VA medical treatment notes indicate that the 
Veteran was treated for complainants of pain in his stomach.  
He reported pain for two years which had started getting 
worse in the last two to four weeks, which included gas, 
cramps, some diarrhea, and now some constipation.  He 
reported having a lot of gas, that he had IBS, and that he 
had had chills, muscle aches, and a fever.  On physical 
examination his abdomen was soft, diffusely tender to 
palpation, hyperactive bowel sounds times four were noted, 
and no hepatosplenomegaly or abnormal mass was noted.  The 
diagnosis was abdominal pain.  

On VA examination on November 8, 2006, the Veteran reported 
that pain was elicited by physical activity and stress and 
relieved by anti-inflammatory and pain medications, and that 
he was able to function with medication.  He also reported 
incapacitation 50 times over the past year, for a total of 70 
days.  He reported functional impairment of ability to stand, 
lift, walk and run for extended periods of time.  

On physical examination, the Veteran was noted to have had 
normal posture and gait with positive slight limp favoring 
his right lower extremity, requiring a cane for ambulation 
secondary to complaints of low back and leg pain.  Inspection 
of the spine reveled normal position of the head, spine 
symmetrical in appearance and motion, and curvatures of the 
spine within normal limits.  It was noted that there was no 
intervertebral disc syndrome with nerve root involvement 
noted.  

On examination of the thoracolumbar spine, there was no 
evidence of radiation of pain, positive lower lumbar 
paraspinal muscle spasms noted, negative tenderness, and 
straight leg raise negative bilaterally.  The lumbar spine 
was not in any fixed position or ankylosis.  Lumbar range of 
motion showed flexion decreased to 40 degrees, and extension, 
right and left lateral flexion, and right and left rotation 
decreased to 20 degrees, with these limitations secondary to 
pain.  After repetitive use, there was evidence of pain, 
fatigue, weakness and lack of endurance without evidence of 
incoordination, with the major functional impact of pain, and 
additional limitation in degrees noted to be zero.  
Neurological examination showed normal motor and sensory 
function, deep tendon reflexes at the knees and ankles were 
2+ and equal bilaterally. 

On VA examination in January 2007 the Veteran reported that 
when he had a flare up of pain he was unable to work because 
of the pain with prolonged standing and walking, and that his 
wife helped him with dressing.  The examiner commented that 
the veteran had a chronic low back strain that he 
subjectively claimed limited his activities to the extent 
that he was unable to work.  The Veteran also reported 
incapacitating episodes as often as four times per month 
which lasted for one day, that over the past year he had had 
50 incidents of incapacitation for a total of 50 days, and 
that the functional impairment he claimed he back was 
significant enough to prevent him from working, dressing 
himself, or lifting over the last year.  

On examination, the Veteran's posture was within normal 
limits, gait was abnormal with a slow, shuffling gait, and he 
did not require an assistive device for ambulation.  On 
examination of the thoracolumbar spine, there was no evidence 
of radiation pain on movement, muscle spasm was absent, there 
was tenderness noted on examination from the mid-thoracic 
paraspinal muscles distally on both sides, there was negative 
straight leg raising testing on the right and left, and there 
was no ankylosis of the lumbar spine.  Range of motion was 
noted to be to 40 degrees, with pain occurring at 30 degrees, 
extension was to 20 degrees, with pain occurring at 20 
degrees, right lateral flexion was to 30 degrees with pain 
occurring at 20 degrees, left lateral flexion was to 30 
degrees with pain occurring at 0 degrees, right rotation and 
left rotation were to 30 degrees, with pain occurring at 20 
degrees.  It was noted that the joint function of the spine 
was additionally limited after repetitive use by pain and 
fatigue, with pain the major functional impact, that the 
Veteran was not additionally limed after repetitive use by 
weakness, lack of endurance or incoordination, and that that 
pain and fatigue additionally limited joint function by 0 
degrees.  Inspection of the spine revealed normal head 
position with symmetry in appearance, symmetry of spinal 
motion with normal curvatures of the spine.  There were no 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  The examiner commented 
that the Veteran had a chronic low back strain that he 
subjectively claimed limited his activities to the extent 
that he was unable to work, and often required assistance 
dressing.  It was noted that he was able to dress and disrobe 
with some difficulty, that he had lost some sensation in the 
right lower leg that did not follow a peripheral nerve or 
nerve root problem, that there was some proprioceptive 
coordination deficits that were less likely as not associated 
with his back pain, and that he should have a neurological 
work up to look at a peripheral neuropathy source of 
symptoms.  The examiner noted that, from a mental point of 
view, the Veteran was capable of working, but that he may 
have had complicating medical problems that might have 
affected his capacity to work. 

Also on VA examination in January 2007 the Veteran reported 
that he had had irritable bowel syndrome for five years, that 
it did not affect general body health or body weight, that he 
suffered from abdominal pain located below the stomach, and 
that this occurred for more than two-thirds of the year.  He 
also stated that as to his intestinal condition, he had 
nausea and vomiting, alternating diarrhea, constipation, and 
gas, that these symptoms occurred constantly, that he took 
medication, and that there was no functional impairment 
resulting from this condition.  Examination of the abdomen 
revealed that the liver was not palpable and that there was 
no tenderness present.  

January 2007 VA treatment notes indicate that the Veteran 
complained of abdominal pain that was worsening.  He reported 
having gassiness, constipation, and some abdominal pain, 
which was described as sharp in character and which may last 
all day.  It was noted that he sometimes had a bowel movement 
in the middle of the night.  He reported fever and chills on 
rare occasion.  

On VA examination in April 2009 the Veteran's claim file was 
reviewed.  He reported that he had problems with constipation 
and diarrhea on a regular basis. He had extended periods of 
time without a bowel movement.  He also reported having 
profound diarrhea with gas when he did have a bowel movement.  
Occasionally, he had normal bowel movements every 2 to 3 
weeks.  His wife had kept a diary for the past 2 years and 
had noted this pattern.  He reported having sharp abdominal 
pain at least daily.  He felt that it was due more to gas and 
to constipation.  He had taken Pepcid "AC" in the past and 
had been given Lactaid with poor results.  It was reported 
that his course since the onset of the disorder had been 
progressively worse and currently he received no treatment.  
He had no history of nausea or vomiting.  He had constant 
constipation.  He had diarrhea several times a week, but less 
than daily.  He had more than 12 such attacks per year and 
the duration was 1 day or less.  He had intestinal pain in 
the epigastric area which was colicky, crampy, and sharp.  
This occurred daily and lasted for minutes and, also, was of 
moderate severity.  He had no history of ulcerative colitis.  
He had flatulence, with alternating diarrhea and 
constipation.  There were no symptoms consistent with partial 
bowel obstruction.  

On physical examination the Veteran was 71 inches in height 
and weighed 159.9 pounds, which was a weight loss of less 
than 10 percent from his baseline.  His overall general 
health was poor but there was not significant weight loss or 
malnutrition.  There were no signs of anemia, a fistula, 
abdominal masses, or abdominal tenderness.  His hematocrit 
and hemoglobin levels were low.  

It was noted that the Veteran was currently unemployed, for 
the last 5 to 10 years, but not retired.  His usual 
occupation was a water or sewer technician and heavy 
equipment operator.  It was noted that the Veteran reported 
being unemployed for 5 years due to increased aggression in a 
job setting.  It was also noted that his IBS was stable.  
There was a mild impact of his IBS upon some of his 
activities of daily living, e.g. performing chores, shopping, 
exercising, and feeding but a moderate impact upon his 
toileting.   

On VA examination in April 2009 of the Veteran's spine the 
Veteran's claim file was reviewed.  He reported not having 
had any back surgery.  He related having had multiple "ED" 
stays over the years - when he was given pain medications and 
sent home.  He rated his back pain to be 3 or 4 on a scale of 
10.  The course since the inservice onset had been 
progressively worse.  He now used a TENS unit and took 
medications, with a fair response to this treatment.  There 
were no side effects from his medications.  There was no 
history of hospitalizations.  He had no urinary urgency, 
frequency or incontinence.  He had no nocturia.  He had no 
fecal incontinence, obstipation, erectile dysfunction, 
numbness, paresthesias, leg or foot weakness, falls, or 
unsteadiness.  It was noted that his daily problems with 
constipation and diarrhea were related to his IBS.  

The Veteran had a history of fatigue, decreased motion, and 
stiffness but no weakness, spasms or pain.  He had no flare-
ups of his spinal disease.  He had no incapacitating episodes 
of spinal disease.  He did not require any device or aid to 
assist him in walking and he was able to walk for more than 1/4 
of a mile but less than one mile.  

On examination the Veteran's posture was normal.  His head 
position was normal.  There was a symmetrical appearance.  
His gait was normal.  There was no spinal gibbus, kyphosis, 
listing, lumbar flattening or lordosis.  There was no 
scoliosis or reverse lordosis.  There was no spinal 
ankylosis.  There was no spasm, atrophy or weakness.  He had 
guarding, painful motion, and tenderness but not severe 
enough to be responsible for an abnormal gait or abnormal 
spinal contour.  He had active movement against full 
resistance on hip flexion, hip extension, knee extension, 
ankle dorsiflexion and plantar flexion, as well as great toe 
extension.  His muscle tone was normal.  Active thoracolumbar 
flexion was from 0 degrees of extension to 80 degrees of 
flexion.  Extension was to 20 degrees and right and left 
lateral bending and rotation in each direction were to 30 
degrees.  There was objective evidence of pain on active 
range of motion.  There was objective evidence of pain 
following repetitive motion and additional limitation of 
motion after repetition of motion, due to pain.  After 
repetitive motion, flexion was to 50 degrees, extension was 
to 10 degrees, and right and left lateral bending and 
rotation in each direction were to 30 degrees.  The reduce 
range of motion did not represent normal for the Veteran.  
Lasegue's sign was negative.  

Past X-rays revealed normal lumbar vertebral height and 
normal spinal alignment with the disc spaces being well 
maintained.  There were small anterior osteophytes at L2-3 
and L3-4, representing minimal degenerative changes.  

The diagnosis was lumbosacral strain with minimal 
degenerative changes.  There was a mild impact upon his 
activities of daily living, including performing chores, 
shopping, exercising, and engaging in sports.  

The examiner noted that the Veteran was able to follow 
substantially gainful employment as a result of his service-
connected IBS because although he had had limited success 
with medication, his condition was stable on the date of the 
examination, and vocational rehabilitation would allow him to 
be gainfully employed.  As to his lumbosacral spine, he had 
limited spinal motion but reported pain at a level that would 
allow gainful employment, and vocational rehabilitation would 
allow him to be gainfully employed.  

Law and Regulations

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that VA shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 

Inadequacy in the rating schedule can not be established 
solely by showing a gap between a claimant's income 
(including VA benefits) and the income of similarly qualified 
workers in a given field because the rating schedule does not 
compensate for loss of actual individual income due to 
disability but for the average impairment of earning 
capacity.  "[E]xtraschedular consideration cannot be used to 
undo the approximate nature that results from the rating 
system based on average impairment of earning capacity 
authorized by Congress.  See 38 U.S.C. § 1155."  Thun v. 
Peake, 22 Vet. App. 111, 117 (2008)).  "[W]hen [ VA] 
evaluates whether the criteria in the rating schedule 
adequately correspond to the symptomatology and severity of a 
claimant's disability, § 3.321(b)(1) does not contemplate or 
require a calculation of the income that may not have been 
realized because of a service-connected disability."  Thun, 
Id.  

Requiring that there be evidence of interference with 
"obtaining or retaining" employment exacts a higher 
standard than is required for a finding of "marked 
interference with employment" under § 3.321(b)(1).  Indeed, 
difficulty in obtaining or retaining employment is an element 
considered for establishing a rating of total disability 
based on individual unemployability (TDIU).  See 38 C.F.R. 
§§ 4.15, 4.16(b).  Thun v. Peake, 22 Vet. App. 111 (2008)).  

Consistent with VA regulations and Court precedent, 
extraschedular consideration may be warranted for 
disabilities that present a loss of earning capacity that is 
less severe than one where the veteran is totally 
unemployable.  Therefore, it is error to require, for 
extraschedular entitlement, a showing of an inability to 
obtain or retain employment.  Thun v. Peake, 22 Vet. App. 111 
(2008)) (citing Kellar v. Brown, 6 Vet. App. 157 (1994); 
Moyer v. Derwinski, 2 Vet. App. 289, 293-94 (1992)).  

In addressing extraschedular entitlement, the inadequacy of 
the schedular criteria is a threshold determination, without 
which further extraschedular consideration is not required 
and requires a comparison of the level of disability and 
symptomatology with the schedular rating.  If the latter 
reasonably describe the disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule and the assigned schedular rating is adequate.  In 
this first step, individual loss of income, e.g., from missed 
work due to a service-connected disorder, may not be 
considered.  If not, secondly, it must be determined whether 
the disability picture exhibits other related factors, an 
exceptional or unusual disability picture with related 
factors as marked interference with employment (but not 
marked interference obtaining or retaining employment) or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Thun v. Peake, 
22 Vet. App. 111, 115 - 119 (2008)) (citing VAOPGCPREC 6-96); 
aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Extraschedular Chronic lumbosacral strain

The Veteran's chronic lumbosacral strain is rated 20 percent 
disabling under Diagnostic Code 5237 based on limitation of 
motion of the thoracolumbar spine.  That Diagnostic Code 
provides for higher ratings for a chronic lumbosacral strain.  
Specifically, a 30 percent rating is potentially assignable 
when forward flexion of the thoracolumbar spine is to 30 
degrees or less; 50 percent when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and 100 percent 
if there is unfavorable ankylosis of the entire spine.  Also, 
there is no complaint of an exception amount of pain which 
would not be encompassed in the schedular rating criteria.  
Accordingly, the schedular rating criteria are not 
inadequate. 

Also, the Veteran has not had surgery for his lumbosacral 
strain and it has not required frequent, or even infrequent, 
hospitalizations.  There are no significant adverse effects 
upon the lumbosacral strain either from other service-
connected disorders or due to any medications for service-
connected disorders.  

To the extent that the lumbosacral strain affects employment, 
the Veteran is already in receipt of a TDIU rating based upon 
an inability to obtain or retain substantially gainful 
employment, a much higher standard that "marked 
interference" with employment required under 38 C.F.R. 
§ 3.321(b)(1).  

Accordingly, extraschedular consideration for a higher rating 
for a chronic lumbosacral strain is not warranted.  


Extraschedular IBS

The Veteran's IBS is evaluated as 10 percent disabling under 
Diagnostic Code 7319 for irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) for moderate; frequent 
episodes of bowel disturbance with abdominal distress.  That 
Diagnostic Code provides for higher ratings for IBS, with 
potentially a 30 percent rating being assignable when severe, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  Also, there is no 
complaint of an exception amount of pain or abdominal 
distress which would not be encompassed in the schedular 
rating criteria.  Accordingly, the schedular rating criteria 
are not inadequate. 

Also, the Veteran has not had surgery for his IBS and it has 
not required frequent, or even infrequent, hospitalizations.  
There are no significant adverse effects upon the IBS either 
from other service-connected disorders or due to any 
medications for service-connected disorders.  

To the extent that the IBS affects employment, the Veteran is 
already in receipt of a TDIU rating based upon an inability 
to obtain or retain substantially gainful employment, a much 
higher standard that "marked interference" with employment 
required under 38 C.F.R. § 3.321(b)(1).  

Accordingly, extraschedular consideration for a higher rating 
for IBS is not warranted.  

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  







ORDER

Extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) for chronic lumbosacral strain is denied.  

Extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) for IBS is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


